UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6176



LARRY ARNOLD YOUNG,

                                              Plaintiff - Appellant,

          versus


WARDEN, FEDERAL     CORRECTIONAL   INSTITUTION,
Morgantown,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Irene M. Keeley, Chief
District Judge. (3:06-cv-00020-IMK)


Submitted: July 24, 2007                      Decided:   July 30, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. Betsy S. Jividen, Assistant
United States Attorney, Alan Gordon McGonigal, OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Arnold Young, a federal prisoner, appeals the

district    court’s    order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Young v. Warden, Fed. Corr. Inst., No. 3:06-cv-

00020-IMK (N.D.W. Va. Jan. 22, 2007).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -